Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 3-10, and 12-19 are pending. Claims 1, 10, and 18 are the independent claims. Claims 1, 3-6, 9-10, 12-15, and 18-19 have been amended. Claims 2, 11, and 20 have been cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 12/02/2021
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 12/02/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2, 11, and 20 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the objection to the specification, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to the specification has been withdrawn.
With respect to the claim objections to claims 12-13, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to claims 12-13 have been withdrawn.
With respect to the claim rejections of claims 1-20 under 35 U.S.C. § 101, applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-20 under 35 U.S.C. § 101 have been withdrawn.
With respect to the claim rejections of claims 1-20 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-20 under 35 U.S.C. § 112 (b) have been withdrawn.

Applicant argues the combination of Tava and Mitzenmacher neither teaches or suggests encoding categorized links into a bloom filter. Applicant’s remarks state that “On pages 12-13 of the Office Action, it was conceded that Tava fails to disclose at least one bloom filter for encoding link identifiers corresponding to each link of the at least one categorized link. Nonetheless, the Examiner asserted that the secondary reference to Mitzenmacher discloses the same.” This is not explicitly accurate. The Office did concede that “Tava does not explicitly state generating at least one bloom filter, wherein the at least one bloom filter encodes link identifiers corresponding to each link of the at least one categorized link”, however the Office subsequently stated that “Mitzenmacher teaches generating at least one bloom filter, wherein the at least one bloom filter encodes object identifiers corresponding to each object”. Tava already discloses the concept of storing all of the link identifiers in a data structure that is requested by and then sent via a response signal to a client device. Mitzenmacher is then relied upon to teach the use of a bloom filter as this data structure. Mitzenmacher is directed towards the use of a bloom filter as a data structure for storing object information and as a message for distributing that information across a network and states that “the principles of the distributed, compressed bloom filter… may be implemented in applications for other distributed systems or networks” (Mitzenmacher ¶68). The concept that the information being handled comprises link identifiers is already disclosed by Tava, Mitzenmacher is merely relied upon to teach the type of data structure to be used for the storage and transmission of the information. If the Applicant’s arguments are directly more specifically to the actual “encoding” of information into a bloom filter, that is well understood as how all information is entered into a bloom filter via one or more hash functions and is referenced at least in Mitzenmacher ¶28-29. The applicant’s argument that the Office has not provided any obvious benefit to making such a modification of Tava with Mitzenmacher is not persuasive. The Office’s assertion that the modification 
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1, 3-10, and 12-19 under 35 U.S.C. § 103 remain.
With respect to the claim rejections of claims 1, 3-10, and 12-19 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments 
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tava (US 2019/0011276 A1) in view of Mitzenmacher (US 2003/0005036 A1).
Regarding claim 1, while Tava discloses a method for generating map data of categorized links, comprising: receiving a request for at least one categorized link in a map area (Tava ¶9, 27-29, 39-40, 42, 50, 57-58); obtaining at least one categorized link in the map area, based on the request (Tava ¶11-13, 15-16, 27-29, 36-37, 42-43, 49-50, 58); determining link identifiers corresponding to each link of the at least one categorized link (Tava ¶5-7, 9, 13-15, 17-23, 27-30, 37, 39, 41-42, 50, 57-58); wherein the request is received from a client device, and wherein the method further comprises providing the link identifiers to the client device (Tava ¶9, 27-29, 42);
Tava does not explicitly state generating at least one bloom filter, wherein the at least one bloom filter encodes the link identifiers corresponding to each link of the at least one categorized link; wherein the method further comprises providing the at least one bloom filter, to the client device, to update link information.

Regarding claim 6, Tava discloses wherein the request from the client device comprises at least one of dimensions of a vehicle, cargo type of the vehicle, load of the vehicle, emissions rating of the vehicle, time of travel of the vehicle, engine type of the vehicle, or year of manufacture of the vehicle (Tava ¶12-13, 23, 37, 41).
Regarding claim 7, Tava discloses wherein the at least one categorized link corresponds to non- traversable route segments for a vehicle (Tava ¶6, 14, 37, 43).
Regarding claim 8, Tava discloses wherein the at least one categorized link corresponds to traversable route segments for a vehicle (Tava ¶5-7, 11).  
With respect to claims 10 and 15-17: all limitations have been examined with respect to the method in claims 1 and 6-8. The apparatus of claims 10 and 15-17 is clearly directed towards performing the method of claims 1 and 6-8. Therefore claims 10 and 15-17 are rejected under the same rationale.
.
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tava (US 2019/0011276 A1) in view of Mitzenmacher (US 2003/0005036 A1) and further in view of Maischberger (US 2016/0370193 A1).
Regarding claim 4, Tava does not explicitly state wherein the determining of the link identifiers further comprises: accessing map version agnostic information regarding each link of the at least one categorized link; generating a map version agnostic identifier for each link of the at least one categorized link; coding the map version agnostic identifier for each link of the at least one categorized link using at least one coding function; and providing the coded map version agnostic identifier for each link of the at least one categorized link as the link identifiers.
Regarding claim 5, Tava does not disclose wherein the map version agnostic information regarding each link of the at least one categorized link comprises at least one of a road name, a travel direction, or a functional class of the corresponding link.  
However, Maischberger teaches wherein the determining of the link identifiers further comprises: accessing map version agnostic information regarding each link of at least one categorized link; generating a map version agnostic identifier for each link of the at least one categorized link; coding the map version agnostic identifier for each link of the at least one categorized link using at least one coding function; and providing the coded map version agnostic identifier for each link of the at least one categorized link as the link identifiers (Maischberger ¶2, 5-8, 28-29, 31-35, 38, 41, 44-45, 75); wherein the map agnostic information regarding each link of the at least one categorized link comprises at least one of a road name, a travel direction, or a functional class of the corresponding link (Maischberger ¶2, 24, 31, 38-39, 45-46). It would have been obvious to one of ordinary skill in the art before the effective 
With respect to claims 13-14: all limitations have been examined with respect to the method in claims 4-5. The apparatus of claims 13-14 is clearly directed towards performing the method of claims 4-5. Therefore claims 13-14 are rejected under the same rationale.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tava (US 2019/0011276 A1) in view of Mitzenmacher (US 2003/0005036 A1) and further in view of Ruellan et al. (US 2013/0339472 A1).
Regarding claim 9, while Tava discloses providing information to the client device (¶9, 27-29, 42), Tava does not explicitly state further comprising: generating a count of links encoded in the at least one bloom filter; and providing the count with the bloom filter.
However, Ruellan teaches further comprising: generating a count of links encoded in the at least one bloom filter; and providing the count with the bloom filter (Ruellan ¶212, 327, 370-373). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the routing service, as described by Tava, to include sending a count of links with a bloom filter, as taught by Ruellan, because this creates a more robust system for providing information important in the use of a bloom filter (Ruellan ¶373). The number of encoded resources is a useful parameter for the calculation of the bloom filter’s false positive rate (https://en.wikipedia.org/wiki/Bloom_filter).
.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if all other relevant rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, while many references in the prior art disclose setting the length of a bloom filter for a certain number of hashes to achieve a specified false positive rate or broadly increasing the length of a bloom filter to lower the false positive rate, the prior art does not disclose the method steps of claim 3 in determining the length of a bloom filter, specifically: wherein the generating of at least one bloom filter further comprises: determining, for the at least one bloom filter, an identifier test set, the identifier test set comprising all link identifiers in the map area that do not correspond to the link identifiers of the link in the bloom filter; determining whether any of the link segment identifiers of the identifier test set satisfy the bloom filter; and responsive to determining that a link identifier of the identifier test set satisfies the bloom filter, increasing the size of the bloom filter until there are no link identifiers in the identifier test set that satisfy the bloom filter.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        March 23, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669